DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-7 are pending and are allowed.

Terminal Disclaimer
The USPTO has approved, on 8/5/21, the Terminal Disclaimer filed on 8/5/21, with regards to double patenting in view of US application 16559917 and US patent 11001235.

Reasons for Allowance
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.	
	The closest prior art of record is US7908071 ("Nakayama"), US20100004095 ("Sokoll"), and US20040122580 ("Sorrells").
	The following is the Examiner's statement of reasons for allowance:
	Nakayama discloses an electric parking brake control apparatus for controlling an electric actuator for driving a parking brake that is provided with: an inclination determination unit for determining an inclination of a road surface based on at least a change of a vehicle speed; and a braking force setting unit. The braking force setting unit sets a braking force of the parking brake to a slope braking force which is larger than a flat ground braking force set when the vehicle is stopped on a flat ground, according to an inclination of the road surface which is determined by the inclination determination unit. Moreover, in the event that the vehicle is stopped again without experiencing a running over a predetermined vehicle speed after braking with the slope braking force has been cancelled, the braking force setting unit sets the braking force to the slop braking force.
	Sokoll discloses a brake regulation system for motor vehicles that is provided with an electronic control unit, by which an automatic parking brake function can be activated in the stationary phase of the motor vehicle and can be deactivated upon reaching a predetermined triggering condition. The control unit can determine in a wheel selective manner the coefficient of friction, or rather the adhesion between the tires and the roadway at the location of the motor vehicle, which is held so as to be stationary by use of the parking brake function. In the presence of different coefficients of friction or adhesion coefficients at the right and left wheel of at least one driven axle, the triggering condition is adapted in the direction of a longer hold of the brake pressure.
	Sorrells discloses a method and apparatus for determining road conditions base on monitoring a plurality of parameters of a machine system. The machine system includes a payload system, an engine control system, a transmission system and an accelerometer. A control module monitors the machine systems and estimates the torque output of a drivetrain. By analyzing data from the systems the control module can determine if the machine is being operated on road that is in need of repair and dispatch equipment to repair the road.
	The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the subject matter of independent claims 1 and 5. The prior art does generally discuss key elements related to the claimed invention, including a vehicle control device that is used in a vehicle equipped with a shift-by-wire system and an electric parking brake (EPB) system, comprising: when a function of automatically operating an electric parking brake without an operation of a driver of the vehicle is referred to as an EPB automatic operation function, and a request by the driver for disabling the EPB automatic operation function is referred to as a disabling request, a processor configured to: determine a presence or absence of the disabling request; and determine whether the vehicle is stopped or not; determine whether the vehicle is located on a slope. However, the claimed invention also recites aspects regarding the processor configured to operate the electric parking brake by the EPB automatic operation function when the vehicle is stopped on the slope while the disabling request is made and continue operation of the parking brake while the vehicle remains stopped on the slope after the disabling request has been made. These key aspects were not reasonably found in the prior art. Any prior art rejection purporting to teach the claimed invention with these aspects would have only been doing so out of hindsight bias. Overall, while several key elements of the claimed invention are disclosed in the prior art found, no single prior art reference that fully discloses the claimed invention was found, nor was there determined a reasonable combination of prior art references that would have made the claimed invention obvious to one of ordinary skill in the art before the effective filing date of the invention.
	Claims dependent on the independent claims are allowable as well.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663